NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



SHANE LEON HAPPEL,                             )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D17-1217
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed May 11, 2018.

Appeal from the Circuit Court for Pinellas
County; Joseph A. Bulone, Judge.

Rachael E. Bushey of O'Brien Hatfield, P.A.,
Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal A. Faruqui, Assistant
Attorney General, Tampa, for Appellee.




PER CURIAM.


             Affirmed.


VILLANTI, MORRIS, and ATKINSON, JJ., Concur.